Citation Nr: 1317626	
Decision Date: 05/30/13    Archive Date: 06/06/13

DOCKET NO.  01-06 217	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for a pain disorder, to include chronic regional pain syndrome and Reiter's syndrome.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Conner, Counsel



INTRODUCTION

The appellant served on active duty from June 1974 to August 1983.  His DD Form 214 also reflects an additional three years and two months of prior active duty.

This matter originally came to the Board of Veterans' Appeals (Board) on appeal from an October 2002 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina, which denied service connection for chronic regional pain syndrome.

In August 2004, the Board remanded the matter to the RO for additional evidentiary development.  In a March 2010 decision, the Board denied service connection for a pain disorder, to include chronic regional pain syndrome and Reiter's syndrome.  

The appellant appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In a November 2011 memorandum decision, the Court vacated the Board's decision and remanded the matter for readjudication.  

In October 2012, the Board solicited an advisory medical opinion from a neurologist in connection with the appeal.  See VHA Directive 2010-044, dated September 29, 2010; 38 U.S.C.A. §§ 5103A, 7109 (West 2002); 38 C.F.R. § 20.901 (2012).  That opinion was received in January 2013.  In February 2013, a copy of the medical opinion was provided to the appellant and his representative, and they were offered the opportunity to present additional evidence or argument in accordance with 38 C.F.R. § 20.903 (2012).  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The appellant seeks service connection for a pain disorder, variously diagnosed as chronic regional pain syndrome and Reiter's syndrome.  He contends that his disability had its inception during active duty, as evidenced by his treatment in the early 1980's for conditions such as urethritis, conjunctivitis, and right knee arthritis.  The appellant argues that these conditions are indicative of the onset of Reiter's syndrome.  

The appellant's service treatment records are entirely silent for notations of a chronic pain disorder, to include chronic regional pain syndrome or Reiter's syndrome.  During his period of active duty, the appellant was seen for multiple complaints including nonspecific urethritis and a meibomian cyst due to conjunctivitis.  He was also seen on a frequent basis for right knee complaints and in June 1983, a medical board determined that the appellant was unfit for duty due to osteochondritis of the right patella.  

In connection with the appellant's claim of service connection for a pain disorder, the Board solicited an advisory opinion from a neurologist.  In an October 2009 opinion, the neurologist responded that based on his review of the record, the appellant did not have chronic regional pain syndrome and that the previous diagnoses of that condition had been erroneously rendered.  Rather, the neurologist opined that a diagnosis of chronic pain due to Reiter's syndrome (also known as reactive arthritis) was appropriate.  The neurologist explained that Reiter syndrome was thought to occur as a reaction to an infection that started elsewhere in the body, generally in the genitourinary or gastrointestinal tract, that causes inflammation and pain in the joints, the skin, the eyes, the bladder, the genitals, and the mucous membranes.  Relying on this definition, the neurologist concluded that the appellant's current Reiter syndrome had not begun in service because he had been able to complete a 23-minute physical fitness test without pain at the time of his service separation and because his first episode of iritis did not occur until 1992, nine years after separation from active duty.  

In light of the October 2009 neurology opinion, the Board denied the appellant's claim of service connection for a pain disorder, to include chronic regional pain syndrome and Reiter's syndrome, and the appellant appealed.  The Court thereafter vacated the Board's decision, finding that the October 2009 medical opinion upon which the Board had relied was inadequate because the neurologist had failed to discuss whether the appellant's documented in-service eye and genitourinary problems were symptoms of Reiter's syndrome.  The Court further found the opinion inadequate as the neurologist did not explain why the appellant's ability to complete a physical fitness test in service was indicative of a lack of Reiter syndrome.  .

Pursuant to the Court's remand instructions, the Board solicited an advisory opinion from another neurologist which was received in January 2013.  In that opinion, the neurologist agreed that a diagnosis of complex regional pain syndrome was not warranted in the appellant's case.  She indicated that as a neurologist, however, she was not comfortable or qualified to comment on whether a diagnosis of Reiter's syndrome was appropriate, although she had been unable to find comprehensive documentation of the diagnosis in the record, despite the fact that notes from the VA rheumatology clinic indicate that the appellant had been diagnosed as having Reiter's syndrome in the past year.  

To ensure that Court's remand instructions are satisfied, the Board finds that additional evidentiary development is required.  First, in light of the neurologist's January 2013 opinion, the Board finds that examination by a rheumatologist is now required to clarify whether the appellant currently has Reiter's syndrome and, if so, the etiology of that condition.  

In addition, based on the neurologist's comments, it appears that there may be additional relevant records which have not yet been obtained for inclusion in the record on appeal.  In that regard, the most recent VA clinical records in the claims folder and the appellant's Virtual VA file are dated in March 2010.  Given the neurologist's reference to recent records reflecting a possible diagnosis of Reiter's syndrome, additional evidentiary development is required.  

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should review the record and ensure that complete clinical records from the Columbia VA Medical Center (VAMC) corresponding to the period from May 2000 to the present are secured and associated with the record.  

2.  The appellant should then be afforded a VA examination by a rheumatologist for the purpose of clarifying the nature and etiology of any current Reiter's syndrome/reactive arthritis.  The claims file and access to any additional records in the appellant's Virtual VA file must be made available to the rheumatologist for review in connection with the examination.  After examining the appellant, conducting any indicated testing, and reviewing the record, the rheumatologist should be asked to provide an opinion as to the following questions:  

Does the appellant currently have Reiter's syndrome or reactive arthritis?  If not, please provide a detailed rationale for such conclusion.  

If so, is it at least as likely as not (50 percent or greater probability) that the appellant's Reiter's syndrome had its inception during his period of active duty or is otherwise causally related to his active service or any incident therein?  In providing this opinion, the rheumatologist is requested to comment on whether the appellant's in-service eye and genitourinary complaints, to include conjunctivitis and urethritis, represented the onset or the cause of any current Reiter's syndrome.  Finally, the rheumatologist should comment on whether the appellant's ability to complete a 23 minute physical fitness test without pain on separation is any indication that Reiter syndrome did not have its inception during service.  

3.  Following completion of the actions delineated above, and after conducting any additional evidentiary development necessary, the RO/AMC should readjudicate the issue on appeal, considering all the evidence of record.  If the benefit sought by the appellant remains denied, he and any representative must be provided a Supplemental Statement of the Case (SSOC) and an opportunity to respond.

The case should then be returned to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


